DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5th, 2022 has been entered.
 
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on October 5th, 2022 in response to the Final Office Action mailed on June 8th, 2022.  Per Applicant's response, Claim 12 has been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 12, 14-19, & 21 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third orifice” and “array of orifices” for each of the second and third orifices, as now recited in Claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  In this instance, as far as the Examiner understands the invention, the “second and third orifices” recited in claim 12 correspond with elements “O1” and “O2” shown in Applicant’s Figure 2.  However, element “O2” does not appear to be denoting an orifice at all, but instead, merely points to an end face of the thrust shaft 38.  No orifice appears to be shown near this location.  Thus, the figures do not depict a third orifice, let alone a third orifice comprising an array of orifices.  Furthermore, there is no view in any figure depicting the multiple arrays of orifices, as now recited in Claim 12.  Depiction of these features is required, as this particular arrangement of orifice arrays appears to be a crucial and defining feature of Applicant’s invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are also objected to because elements rotor “31” and stator “32” appear to be reversed in Figures 1-2.  In this instance, rotor “31” is depicted as being located radially outside of stator “32”.  From the Examiner’s understanding of the invention, it appears that “31” should be denoting the stator whereas “32” should be denoting the rotor, such that rotation of the rotor “32” causes shaft “30” and motor rotor shaft “39” to rotate.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12, 14-19, & 21 are objected to because of the following informalities:  
Claim 12, line 6 recites “the passage and the first orifice”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-19, & 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, lines 8-10 recite “a thrust shaft and a thrust plate, the thrust shaft extending from the thrust plate towards the motor, and including second and third orifices between the thrust plate and the motor”; this limitation renders the claim indefinite given Applicant’s supplied figures.  In this instance, as far as the Examiner understands the invention, the “second and third orifices” recited in the claim correspond with elements “O1” and “O2” shown in Applicant’s supplied Figure 2.  However, element “O2” does not appear to be denoting an orifice at all, but instead, merely depicts an end face of the thrust shaft 38.  This renders Claim 12 indefinite, as it is not made clear how the thrust shaft includes a third orifice; let alone a third orifice comprising an array of orifices, as now claimed.  The Examiner notes that Applicant’s originally filed specification states “The orifice O1 is oriented generally parallel to an axis A of the shaft 30 while the orifice O2 is oriented generally perpendicular to an axis A of the shaft 30”, but it appears that only “O1” actually constitutes an orifice of the thrust shaft.  Applicant’s clarification on this arrangement (and seemingly incomplete depiction) of orifices is required.
	Claim 16, line 4 recites the limitation “the shaft”; this renders the claim indefinite because it is not made clear which of the two previously-recited shafts is being referred back to.  In this case, Claim 12 recites both a “drive shaft” and a “motor rotor shaft”.  Thus, when Claim 16 merely recites “the shaft”, ambiguity arises, rendering the claim indefinite.
	Appropriate correction is required.



Response to Arguments
Applicant's arguments filed October 5th, 2022 have been fully considered but they are not persuasive.  The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “Applicant is hereby re-submitting the amendments filed on August 8, 2022 with the modification proposed by the Examiner in the Advisory Action. Applicant notes that this amendment is being made to advance prosecution, and not because Applicant acquiesces to the pending rejections. In any case, as noted by the Examiner in the Advisory Action, the present amendments overcome the rejections in the Final Office Action of June 8, 2022”, the Examiner must respectfully disagree.  At the outset, the Examiner respectfully notes that during the telephonic interview of October 5th, 2022, no particular agreement was reached regarding Applicant’s proposed amendment relative to the pending prior art rejections.  As noted in the interview summary, the Examiner suggested clarifying language to ensure Applicant’s desired claim scope was properly recited.  Additionally, the Examiner noted that the proposed amendments appeared to overcome the pending prior art rejections, but made clear that no official decision could be made until Applicant files an official reply with the office.  In other words, the Examiner respectfully upholds that no particular agreement was reached on the proposed amendment conclusively overcoming the prior art rejections.  Such a determination could not be made due to the introduction of new issues by Applicant’s proposed amendment, as noted in the PTOL-2323 form of September 9th, 2022.  As it relates to Applicant’s amendment filed with the office on October 5th, 2022, after thorough review of Applicant’s response, it has been determined that the combination of Beers and Lugo continues to read upon Applicant’s recited invention, as now claimed.  Please refer to the updated rejections below, which detail why Beers in view of Lugo discloses Applicant’s two arrays of orifices, as now claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12, 14-19, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,931,304 to Beers et al. in view of US 2013/0243619 to Lugo et al.

    PNG
    media_image1.png
    600
    901
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    786
    837
    media_image2.png
    Greyscale

	In regards to independent Claim 12, and with particular reference to Figures 1-2 shown immediately above, Beers et al. (Beers) discloses:

(12)	A compressor (10; Fig. 1) comprising: a rotor (36) driven by a drive shaft (30) and configured to compress air (Beers discloses refrigerant gas, and thus, is clearly capable of compressing air; see also col. 2, lines 55-56); and a motor (22) for driving the drive shaft, the motor including a motor rotor shaft (58, at the left end of compressor 10 in Fig. 1), wherein the motor rotor shaft includes a first orifice (the axially extending orifice containing flow 50b, at the left end of Fig. 1) in fluid communication with a passage between the motor and the drive shaft (i.e. the axial passage extending between motor rotor 38 and drive shaft 30, denoted by leftward arrows at the left end of Fig. 1; col. 3, lines 38-42); and a motor cooling air inlet (52), wherein the motor cooling air inlet is in fluid communication with the passage and the orifice (clearly shown by the flow arrows 50a & 50b); a thrust bearing (54; Figs. 1-2) for facilitating rotation of the drive shaft, the thrust bearing including a thrust shaft and a thrust plate (labeled by the Examiner in Figure 2 above), the thrust shaft extending from the thrust plate towards the motor (i.e. in a leftward direction), and including second and third orifices (as labeled by the Examiner in Figure 2 above)

Although Beers discloses much of Applicant’s recited invention, he does not disclose that the second and third orifices are both arranged between the thrust plate and the motor (in Beers, only the second orifice is arranged as such), wherein each of the second and third orifices comprises an array of orifices (in Beers, only the third orifice comprises an array of orifices).

    PNG
    media_image3.png
    633
    702
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    815
    845
    media_image4.png
    Greyscale

However, Lugo et al. (Lugo) discloses another motor-driven compressor/fan assembly (Fig. 1) having a thrust bearing (34; Figs. 2-3) similar to that of Beers, wherein the thrust bearing (34) includes a thrust plate (36) and a thrust shaft (40), the thrust shaft (40) having an annular array of orifices (44) and an axial array of orifices (42) (Figs. 1-3) both arranged between the thrust plate 36 and the motor (24, 25).  In this instance, Figure 2 best shows the annular array 44, which includes eleven orifices arranged circumferentially about the thrust shaft 40.  Similarly, Figure 3 best shows the axial array 42, which includes large, medium, and small diameter orifices arranged axially along the thrust shaft 40.  Lugo discloses that this particular thrust bearing arrangement of orifices is provided because “air has not always been adequately distributed as desired” in thrust bearings designed to distribute air between the thrust bearing surfaces (like that of Beers).  In other words, Lugo’s specific placement of the annular and axial orifice arrays between the thrust plate and motor improves air distribution into and through the thrust bearing.  Therefore, to one of ordinary skill desiring a thrust bearing having improved bearing cooling, it would have been obvious to utilize the techniques disclosed in Lugo in combination with those seen in Beers in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Beers’ thrust bearing with Lugo’s annular and axial orifice arrays (44, 42) in order to obtain predictable results; those results being improved air distribution through the thrust bearing.  With this modification, Beers’ thrust bearing 54 would now include Lugo’s annular and axial orifice arrays arranged between the thrust plate and the motor, as claimed, thus providing improved airflow into and through the thrust bearing.

In regards to Claim 14, Lugo discloses that a ratio of a cross-sectional area of the second orifice to a cross-sectional area of the third orifice is between about 3.5 and 4.0 (Lugo discloses a diameter ratio d3/d4 of 6.6 and a diameter d4 of 0.25 inches; as such, the corresponding cross-sectional area ratio is 43.56; finally, because there are eleven second orifices 44, the final area ratio d3/d4 takes into the account the total area of all eleven orifices 44 (see para. 37 of Applicant’s specification), which results in a final area ratio of 3.96, thereby meeting the claim limitation).  
In regards to Claim 15, Beers further discloses a bearing cooling air inlet (where the two cooling flows 50a & 50b originate/split, as clearly seen in Figs. 1-2; see also col. 3, lines 21-23), wherein the bearing cooling air inlet is in fluid communication with the passage (shown by the flow arrows in Fig. 2).
In regards to Claim 16, Beers further discloses a first journal bearing (56) downstream from the motor and a second journal bearing (56) upstream from the motor (apparent in Fig. 1), wherein the first orifice is downstream from the second journal bearing (apparent in Fig. 1), and wherein the first and second journal bearings (56) are configured to facilitate rotation of the shaft (apparent in Fig. 1).
In regards to Claim 17, Beers discloses the compressor of claim 12, including the orifice and passage, wherein the first orifice is larger in cross-sectional area than the cross-sectional area of the passage (apparent in Fig. 1).  However, Beers does not specifically disclose that a ratio of the cross-sectional area of the orifice to a cross-sectional area of the passage is between about 3.00 and 3.50.  In this instance, the courts have held that where the only difference between the prior art and the claimed invention is the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04 - Paragraph IV.A).  In this case, Beers clearly shows (within Figure 1) that the cross-sectional area of the orifice is larger than the cross-sectional area of the passage, and in fact, appears to be approximately three times larger.  Furthermore, it has been held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (see In re AIler, 105 USPQ 233) or an optimum value of a result effective variable (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) involves only routine skill in the art.  Please note that in paragraphs 13, 20, & 35 of the instant application, such an optimized dimensional range has been disclosed, but Applicant has failed to disclose any criticality for the claimed limitations.  Hence, it would have been an obvious matter of design choice to provide Applicant’s claimed area ratio, since applicant has not disclosed that a 3.0-3.5 area ratio solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the area relationship shown in Beers.
In regards to Claim 18, Lugo’s second orifice 42 (now incorporated into Beers) is arranged generally parallel to an axis of the shaft (apparent in Fig. 3 above).
In regards to Claim 19, Lugo’s third orifice 44 (now incorporated into Beers) is oriented generally perpendicular to the second orifice (apparent in Figs. 1-3 of Lugo).
In regards to Claim 21, Beers’ passage has a cross-sectional area, but Beers does not disclose that its cross-sectional area is between about 0.175 and 0.225 inches (4.45 and 5.72 mm). In this instance, the courts have held that where the only difference between the prior art and the claimed invention is the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04 - Paragraph IV.A).  In this case, Beers clearly shows (within Figure 2) that the passage has a cross-sectional area designed to allow a certain degree of airflow therethrough for cooling purposes.  Furthermore, it has been held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (see In re AIler, 105 USPQ 233) or an optimum value of a result effective variable (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) involves only routine skill in the art.  Please note that in paragraphs 11 & 26 of the instant application, such an optimized dimensional range has been disclosed, but Applicant has failed to disclose any criticality for the claimed area limitation.  Hence, it would have been an obvious matter of design choice to provide Applicant’s claimed area range, since applicant has not disclosed that the claimed area range solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with passage area shown in Beers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC